DETAILED ACTION
The following Final Office Action is in response to Applicant communication dated 10/30/2022. 
Status of Claims
Applicant’s amendment amended claims 1, 8, and 15. Claims 6 and 13 were previously cancelled. Claims 1-5, 7-12, and 14-20 are currently pending and have been rejected as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Double Patenting rejection is withdrawn in view of the amendments to both the instant claims and the claims at issue in application 16/658,012 (now allowed).  
The 35 U.S.C. 102(a)(2) rejection of claims 1-5, 7-12, and 14-20 is withdrawn in view of the amendments to the claims. The claims are newly rejected under 35 U.S.C. 103 as necessitated by amendment.  Applicant’s prior art arguments are moot/unpersuasive in view of the new grounds of rejection herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Gautier et al. WO2021018366A1 (hereinafter “Gautier”) in view of
Leong et al. US 20190340619 A1 (hereinafter “Leong”). 
Claims 1, 8, and 15,
Gautier teaches: A simulator node comprising: a memory comprising a blockchain ledger; and a processor configured to: / A method comprising: / A non-transitory computer readable medium comprising instructions that when executed by a processor cause a computer to perform a method comprising: (Fig. 1-2; P.16:20-23: A node can be performed on a smartphone, running on an App or on a personal computer or anywhere in a cloud, to which the blockchain is connected.; P.15:18-25: For example, in a federated blockchain network consisting of authenticated customers, resellers and producers, which build the nodes of the network,; P.4:20-30: A blockchain is part of a distributed database system. Dis tributed database means, that the information of the data base, in particular the chain in form of the blockchain, is available or can be saved in the location of any participant or on a plurality of memory locations of the different par ticipants. It is a principal of the blockchain in a distrib uted database, that information of the blockchain lies decentrally.; P.14:24-40: Figure 1 illustrates in a schematic diagram several partici pating nodes of a blockchain network NW.)
collect a plurality of different data inputs from a plurality of different nodes within a supply chain; (Gautier describing the reseller node(s) receiving transactions and associated parameters from a plurality of customer nodes, e.g.: Fig. 1: showing data transmitted between customer nodes and reseller nodes, e.g. “100, 101,110,and 120” and P.14:24-40: there are four blockchain nodes, which build first party nodes, 10, 11, 12, 13…The first party nodes are customer nodes…The intermediate layer of participating nodes shows by way of example two nodes 20, 21, who act as resellers and who coor dinate the ordering processes between the customer node 10; P.11:25-P.12:10: wherein order transactions are published by first party nodes of the blockchain network and are validated by the blockchain net work, and configured to extract order parameters comprising at least an ordered amount of a product and an ordered deliv- ery deadline for the product out of an identified order transaction,; P. 21:5-15: Moreover, by using smart contracts procedures a communication with customers can be automated. A producer can at the same time act in the role of a customer of his suppliers and use the blockchain based order process for the relationship to his own suppliers, too.; P.17:35-P. 18:5: resellers or pools of resellers are running their own nodes in the blockchain. They are connected to customer blockchain to be able to see their orders as well as to the producers blockchain to see the current production and line capacity.; P.19:5-15: A customer node 10 … places orders via blockchain transactions, which are broad casted to the blockchain community. The producer node 23 as second party node can identify orders of his customer for ex ample by screening validated transactions in the blockchain database for an ID of the customer.; P.15:9-16: By way of example, the customer node 10 broadcasts an order transaction 100 with an order for a product, indicating a type of product, an amount to be ordered as well as an as pired delivery time. The order transaction 100 including or der parameters 101 and more specific two mandatory elements, namely an ordered amount 110 of a product and an ordered de livery deadline 120 for the product, is published and broad casted by the customer node 10. )
simulate a future state of the supply chain via execution of a blockchain smart contract1 which receives the plurality of different data inputs and outputs a simulated future state of the supply chain generated by the smart contract based on the plurality of different data inputs; (Gautier describing an embodiment (Fig. 1) in which node(s) of a blockchain network performs simulation of the supply chain using a simulation smart contract based on received order parameters, e.g.: Fig. 1 showing reseller node 20 communicating with a SIM/executing smart contract; P. 22:1-25: “the method comprising analyzing, by at least one second party (20) node of the blockchain network, validated order transactions (100) in the blockchain network, wherein the analyzing comprises :… - sending the order parameters (101) to a simulation system (SIM) for simulation of a production process for the ordered product based on the order parameters (101), - receiving a capacity parameter (200) from the simulation system (SIM) ,”; P. 18: 5-10: “When a simulation with the simulation system SIM by the reseller node 20 is finished”; P.8:20-P.9:14: In a further embodiment, sending the order parameters to a simulation system comprises creating a simulation smart con tract, the simulation smart contract implementing automated rules for generating the capacity parameter… A smart contract determines rules to generate an output with respect to input. The simulation smart contract defines rules, how to determine a capacity parameter, which is a simulated capacity parameter indicating the simulated capacity of a production process or a production system.; P. 9:23-35; P. 16: 31-36: “The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM. The simulation system SIM gets die or der parameters as input data… In the case an amount of the product in stock is not sufficient, the capacity of a production can be simulated. The simulation of the production capabilities is running for example also on a smart contract.”; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes.; P. 17: describing simulation includes: “It first checks if the deadline can be reached without changing the current planning, whereas the current planning comprises the production of further products ordered earlier by the same or other customers. If the deadline cannot be reached without changing the current planning, it will then try to reorder according to priorities and deadlines of individual customers……In this case an optimization of the production process is done as a compromise between the actual stock, the virtual stock and the production. The virtual stock can be seen as the real actual stock corrected by a consideration of products to be produced due to orders that have already been accepted by the producer.”)
determine an ordering policy based on the simulated future state of the supply chain generated by the smart contract;  (P.2:15-35: the method comprising analyzing, by at least one second party node of the blockchain network… wherein the analyzing comprises: … - generating an offer based on the capacity parameter; P. 7:9-15: In a next step, the second party node generates an offer based on the capacity parameter. Corresponding to the capaci ty parameter, the offer can comprise the exact same order pa rameters as established by the first party node or adapted parameters .; P.8:20-P.9:14: The simulation smart contract defines rules, how to determine a capacity parameter, which is a sim ulated capacity parameter indicating the simulated capacity of a production process or a production system.; P. 9, including 8-13: “the capacity parameter can comprise further indication of possible readjustment of pending orders.”, 14-35: “An offer is based on the capacity parameter. Preferably, the offer summarizes the conditions, under which the order can be fulfilled, in a way that the first party node can ac cept the offer without further clarification… but also indicates, that considering shifting the production of other ordered products the order can be fulfilled with the order parameters, then a price is adapted, particularly increased”; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes.; P.18: 5-25: If the simulation results in an acceptable order, the capacity parameter 200 is for example a dataset comprising an OK-message for the reseller.;)
execute a blockchain consensus2 process among a plurality of blockchain peers of the blockchain ledger until the plurality of blockchain peers arrive at a consensus regarding the determined ordering policy…the blockchain consensus is executed via the smart contract…; (P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.11:20-25: a validation process in the blockchain is based on a consensus mechanism.; P. 5:1-25: Depending on the consensus mechanism, on which the blockchain network is based, a validation of published transactions can be initiated by specific nodes of the blockchain. For example, a dedicated group of validating nodes starts validating published order transactions,; P. 5:15-25: A validated order transaction is a transaction, for which there is a consent or agreement within the blockchain network, that it is trustworthy.; P. 21:15-20: “By using smart contracts, it is possible to automate rules of the smart contract submitted to the blockchain, so that when ever an action is triggered, the contract can incorporate smart steps either to validate,”)
commit the results of the consensus with respect to the determined ordering policy via the blockchain ledger in memory. (P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally; P.5: 25-30:If the order transaction corresponding to the ID has already been added to the blockchain, it is a validated order transaction)
Although Gautier describes the plurality of blockchain peers participating in a consensus process, the blockchain implemented as either public or private (Gautier P. 4:9-20: “public or private or federated blockchains are used.”), and encryption of data requiring keys from participants to access (P. 8: 6-19), Gautier fails to clearly articulate that the peers are permitted to view different subsets of data, i.e. a permissioned blockchain, however Leong, in analogous art of blockchain-based supply chain management, clearly articulates permissioned access control in a blockchain, i.e.: 
execute a blockchain consensus process among a plurality of blockchain peers of the blockchain ledger until the plurality of blockchain peers arrive at a consensus regarding the determined ordering policy, wherein the plurality of blockchain peers are permitted to view a plurality of different data subsets on the blockchain ledger, respectively, the blockchain consensus is executed via the smart contract, and the smart contract determines that the consensus exists based on the plurality of different data subsets that the plurality of blockchain peers are permitted to view; (Leong: [0032] A private blockchain network may require, for example, an invitation and must be validated by either the network starter or by a set of rules put in place by the network starter. Entities that set up a private blockchain, will generally set up a permissioned network. Such a network places restrictions on who is allowed to participate in the network, and/or the data to which each entities is allowed access. For example, participants is a permissioned network need to obtain an invitation or permission to join. The access control mechanism may vary. For example, existing participants may decide future entrants, a regulatory authority may issue licenses for participation or a consortium could make the decisions instead. Once an entity has joined the network, it may then play a role in maintaining the blockchain in a decentralized manner.; [0042]: In some implementations, these service providers may be pre-certified and participate in the permissioned distributed ledger 140 at various predefined levels of trust. For example, a certified service provider may participate in the distributed ledger 140 through a ledger node (See FIG. 3). Such ledger nodes of different trust levels may be configured with corresponding predefined functionalities for accessing the permissioned distributed ledger 140; [0056]-[0057] The trusted parties may be pre-certified with various levels of trust. For example, each level of trust may be associated with a predefined set of access privileges, which may include any combination of read, write, and other access rights… These access privileges may be enforced, for example, through smart contracts to easing key backups and/or recovery with respect to the data elements in the permissioned distributed ledger 310. In some implementations, the permissioned ledger nodes 340 is configured according to the level of trust associated with the corresponding trusted entities.; [0064]: In addition, a consensus mechanism may be implemented among the participating ledger nodes, such as ledger nodes 340 and 350, to prevent any of the participating nodes from inserting uncertified or unauthorized identity index data elements.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gautier’s blockchain system for product ordering processes, as described above, to clearly include different levels of data access/visibility permissions for blockchain peers in view of Leong with the motivation to provide increased data privacy, security, and traceability in the supply chain environment (e.g. Leong: [0035]: Traditional blockchain technology may not inherently provide privacy with respect to the recorded data elements. In reality, some data that is suitable for protection by the permissioned distributed ledger is sensitive and/or private. As described in the European Patent Application No. 17306091.4 (Appendix A), for those types of data and related applications, an enhanced or permissioned distributed ledger(s) may be employed within the described system. Such a ledger(s) provides technical solutions for recording and verifying personal identities as well as transaction within a supply chain.; [0065]: The example supply-chain environment 400 provides for the transparency and traceability to small producers of goods as well as for the proof of provenance and the ability for the consumer 436 to identify the producer 430 more directly.; [0059]: The permissioned distributed ledger 310 may be used to maintain data elements that are sensitive and/or of a private nature and should be only accessible by trusted entities.; [0060]; [0072]:  By employing the permissioned distributed ledger 440 to provide these described transactions, traceability is increased (as each transaction is traceable through the permissioned distributed ledger 440) in the respective supply chain as well as the accountability of the actors within it.) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the elements taught by Gautier and Leong, as described above, in the same field of blockchain utilized in a supply chain environment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by at least Gautier describing the plurality of blockchain peers participating in a consensus process, the blockchain implemented as either public, private or federated (Gautier P. 4:9-20: “public or private or federated blockchains are used.”), and utilizing encryption of data requiring keys from participants to access when not all nodes are trusted (P. 8: 6-19), the results of the combination were predictable (MPEP 2143 A).

Claims 2, 9, and 16,
Gautier further teaches: store simulation results from simulating the future state of the supply chain via the blockchain ledger. (P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.; P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P. 4:20-30: A blockchain is part of a distributed database system. Dis tributed database means, that the information of the data base, in particular the chain in form of the blockchain, is available or can be saved in the location of any participant or on a plurality of memory locations of the different par ticipants. ; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.;)

Claims 3, 10, and 17,
Gautier further teaches: commit an auditable trail to the blockchain ledger3 including the determined ordering policy and data supporting the determined ordering policy. (P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.; P.4:1-7: As all transactions, in particular all validated transactions, are available within the blockchain network, it can be traced if a content of a transaction is not in conformity with previous versions of the transaction. In other words, a manipulation of a transaction can be discovered by verifying the hash chain .; P.4:31-37: The key functionality of a blockchain based system, which is also used for the present invention, is the immutability of transactions as soon as they are validated by the blockchain. More specific, a claimed integrity of a transaction can be verified at any time after validation reviewing the chained blocks .; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.10:29-P.11:5: In this way, a customer is able to see how an offer has been created by the second party node based on the corresponding order, potentially get further information about a production step or a delivery time of the ordered product or have a record of the ordering and offering process as well as the contract information about the product deliv ery .; P. 13:1-16: From the perspective of the entity or node who orders a prod uct, the suggested invention enables a transparent ordering process, wherein the first party node, for example a custom er, is able to get an offer which reflects information gained from a simulation of the production process.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.20: 13-21: Data concerning a customer order or a production time line of ordered products can be made transparent and im mutably tracked.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally.)


Claims 4, 11, and 18,
Gautier further teaches: execute the blockchain consensus via a plurality of blockchain peers of a plurality of members of the supply chain, respectively.  (Fig. 1 showing blockchain network; P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.5: 25-30:If the order transaction corresponding to the ID has already been added to the blockchain, it is a validated order transaction. ; P.11:20-25: In a further embodiment a validation process in the blockchain is based on a consensus mechanism.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P. 5:1-25: As long as the published order transaction has only been broadcasted into the blockchain network, there is no certainty about the in tegrity of the transaction. Depending on the consensus mecha nism, on which the blockchain network is based, a validation of published transactions can be initiated by specific nodes of the blockchain. For example, a dedicated group of validat ing nodes starts validating published order transactions,; P. 5:15-25: A validated order transaction is a transaction, for which there is a consent or agreement within the blockchain net work, that it is trustworthy.)
Claims 5, 12, and 19,
Gautier further teaches: wherein the determined ordering policy is coordinated among the plurality of members of the supply chain. (Fig. 1 showing the exchange of information between nodes of the blockchain network to facilitate order and offer transactions; P.14:35-40: The intermediate layer of participating nodes shows by way of example two nodes 20, 21, who act as resellers and who coordinate the ordering processes between the customer node 10 and a producer node 30 who will perform a production process.;  P. 2: 15-35: “- sending the order parameters to a simulation system for simulation of a production process for the ordered product based on the order parameters, - receiving a capacity parameter from the simulation system, - generating an offer based on the capacity parameter, and if the at least one first party node accepts the offer, adapting the production process based on the offer”; P. 12: 29-36: “wherein the offer parameters are based on a capacity parameter derived by the second party node, wherein the capacity parameter is derivable by a simulation of a production process for the ordered product based on the order parameters, and comprises accepting, by the first party node, the offer depending on the offer parameters, wherein the accepting comprises an ordering of the product .”; P. 14: 1-10: “According to another embodiment, the ordering of the product causes an adaption of the production process based on the offer parameters, wherein the production is performed on the basis of fulfillment of second rules defined in a second smart contract created by the second party node. Also, on the second party node side, smart contracts can be used in a favorable manner to automate certain steps which can be triggered automatically after there is an agreement between the first party node and the second party node about products to be produced and delivered.”; P. 18: 5-25: If the simulation results in an acceptable order, the capacity parameter 200 is for example a dataset comprising an OK-message for the reseller. The reseller can also use the blockchain network NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction. The customer node 10 can accept the offer 300 with the proposed price or deny the offer 300. If the customer and reseller can agree on the contract conditions for the product delivery and close a contract by preferably using again transactions over the blockchain network, the reseller can run a smart contract with the production node 30 comprising production data 301 that describe the adaption of the production planning.; P. 20:1-5: The offer can be accepted by the customer and as soon as there is an agreement between the customer and the producer, the production planning can be adapted.; P. 6,5-10: “A second party node can also be a reseller, who exchanges information with a producer and a simulation system simulating a production and preferably also a corresponding stocking system.”; P. 20:13-21; P.21:15-22: This allows a complete integration be tween sellers and production planers”)

Claims 7, 14, and 20,
Gautier further teaches: generate a plurality of  key performance indicators (KPIs) via the smart contract using the plurality of different data inputs and a current state of the supply chain as inputs to the smart contract. (P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.8:20-P. 9:12: A smart contract determines rules to generate an output with respect to input. The simulation smart contract defines rules, how to determine a capacity parameter, which is a sim ulated capacity parameter indicating the simulated capacity of a production process or a production system. With the con- straints of the simulated production process like maximal throughput and the order parameters, an algorithm defined by the smart contract can generate the capacity parameter. The capacity parameter can be an indicator, that the production of the ordered product can be fulfilled with the order param eters as comprised in the order query; P. 9:23-35: if the capacity parameter indicates, that the delivery date can be met drawing back to the products in stock or the production on demand. If, however, the simulation results in a capacity parameter, which shows that the order cannot be fulfilled by referring to the stocked products and the production, but al so indicates, that considering shifting the production of other ordered products the order can be fulfilled with the order parameters,; P.9:35-P.10: the capacity parameter in dicates a level of constraints of the production process, wherein product stock information and or further production processes of further products are considered.; P. 16:31-P.17: The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM; P. 17: describing simulation includes: “It first checks if the deadline can be reached without changing the current planning, whereas the current planning comprises the production of further products ordered earlier by the same or other customers. If the deadline cannot be reached without changing the current planning, it will then try to reorder according to priorities and deadlines of individual customers……In this case an optimization of the production process is done as a compromise between the actual stock, the virtual stock and the production. The virtual stock can be seen as the real actual stock corrected by a consideration of products to be produced due to orders that have already been accepted by the producer.”;)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200344233 A1 describing role based access control via blockchain smart contract execution; Messerges et al. US 20200134760 A1 describing permissioned blockchain with different levels of access, e.g. [0129]: while other incident-related data records or portions of incident-related data records (e.g., private incident-related data records or private portions of incident-related data records) may be encrypted (e.g., protected by other access controls) such that they may only be accessed by authorized users. In an exemplary embodiment, a police department may host a hybrid public/permissioned distributed ledger in which the public may access certain public portions of incident-related data records (e.g., anonymized police officer identifiers, incident titles or locations, etc.) while only authorized users (e.g., users or agents within the police department) may access the private portions of incident-related data records (e.g., officer identities, suspect identities, etc.) and/or validate incident-related data records (e.g., participate in the consensus). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        
        2 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        3 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.